Exhibit 10.21

 

EMPLOYMENT AGREEMENT1

EMPLOYMENT AGREEMENT (the “Employment Agreement”), dated as of [●] (the
“Effective Date”), by and between Garden Ridge Corporation, a Delaware
corporation (the “Company”)  and [●] (the “Executive”) (each of the Executive
and the Company, a “Party,” and collectively, the “Parties”) and solely for the
purposes of Section 2.3 herein, GRD Holding I Corporation, a Delaware
corporation (“Holding”).

WHEREAS, the Company desires to employ the Executive as [●] of the Company and
wishes to acquire and be assured of the Executive’s services on the terms and
conditions hereinafter set forth; and

WHEREAS, the Executive desires to be employed by the Company as [●] and to
perform and to serve the Company on the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

Section 1.      Employment.

1.1.      Start Date; Term.  The Executive’s start date shall be [●].  Subject
to Section 3 hereof, the Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in each case pursuant to this
Employment Agreement, until either Party terminates the Employment Agreement in
accordance with Section 3 hereof (the “Term”).  The Executive’s period of
employment pursuant to this Employment Agreement shall hereinafter be referred
to as the “Employment Period.” 

1.2.      Duties.  During the Employment Period, the Executive shall serve as
[●] of the Company and such other positions as an officer or director of the
Company and such affiliates of the Company as the Company shall determine from
time to time, and shall report directly to the Chief Executive Officer.  In the
Executive’s position of [●], the Executive shall perform duties customary for
the [●] of a company similar to the Company’s size and nature, plus such
additional duties, consistent with the foregoing, as the Chief Executive Officer
may reasonably assign.  The Executive’s principal place of employment shall be
the Company’s headquarters in Dallas, Texas. 

1.3.      Exclusivity.  During the Employment Period, the Executive shall devote
substantially all of the Executive’s business time and attention to the business
and affairs of the Company, shall faithfully serve the Company, and shall
conform to and comply with the lawful and reasonable directions and instructions
given to the Executive by the Chief Executive Officer, consistent with Section
1.2 hereof.  During the Employment Period, the Executive shall use the
Executive’s best efforts to promote and serve the interests of the Company and
shall not engage in any other business activity, whether or not such activity
shall be engaged in for pecuniary

--------------------------------------------------------------------------------

1Note, pursuant to a September 29, 2014 corporate restructuring, (i) Garden
Ridge Corporation was merged with and into Garden Ridge Management LLC and
Garden Ridge Management LLC was renamed “At Home Stores LLC” and (ii) GRD
Holding I Corporation was renamed “At Home Group Inc.”





--------------------------------------------------------------------------------

 

 

profit; provided, that the Executive may (a) serve any civic, charitable,
educational or professional organization, (b) serve on the board of directors of
for-profit business enterprises, provided that such service is approved by the
board of directors of Holding (the “Board”) and (c) manage the Executive’s
personal investments, in each case so long as any such activities do not (x)
violate the terms of this Employment Agreement (including Section 4) or (y)
materially interfere with the Executive’s duties and responsibilities to the
Company.

Section 2.      Compensation.

2.1.      Salary.  As compensation for the performance of the Executive’s
services hereunder, during the Employment Period, the Company shall pay to the
Executive a salary at an annual rate of $[●], payable in accordance with the
Company’s standard payroll policies (the “Base Salary”).  The Base Salary will
be reviewed annually and may be adjusted upward (but not downward) by the Board
(or a committee thereof) in its discretion.

2.2.      Annual Bonus.  For each fiscal year ending during the Employment
Period, the Executive shall be eligible for potential awards of additional
compensation (the “Annual Bonus”) to be based upon Company performance targets
determined by the Board.  The Annual Bonus shall be prorated for any partial
fiscal years occurring within the Employment Period.  The Executive’s target
Annual Bonus opportunity for each fiscal year that ends during the Employment
Period shall equal [●]% of the Base Salary (the “Target Annual Bonus
Opportunity”), with the actual Annual Bonus to be based on the Company’s actual
performance relative to the Company performance targets set by the Board.  The
maximum bonus payable shall be equal to [●]% of the Base Salary.  The Annual
Bonus shall be paid in cash within three months after the end of the Company’s
fiscal year.

2.3.      Initial Stock Option Grant.  On the Effective Date, Holding shall
grant to the Executive an option to purchase [●] shares of Class C Common Stock
of Holding, pursuant to an option agreement between Holding and the Executive,
substantially in the form attached hereto as Exhibit A.  Options granted
pursuant to this Section 2.3 shall have a per share exercise price equal to $[●]
per share.

2.4.      Employee Benefits.  During the Employment Period, the Executive shall
be eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company, and shall
receive such perquisites as provided to other senior executives of the Company
from time to time.

2.5.      Vacation.  During the Employment Period, the Executive shall be
entitled to a minimum of four weeks’ vacation per calendar year.  The number of
vacation days is prorated for the first and last calendar years of employment,
and shall be determined by multiplying 20 by a fraction, the numerator of which
is the number of days the Executive is employed by the Company during the
applicable year and the denominator of which is 365.

2.6.      Business Expenses.  The Company shall pay or reimburse the Executive,
upon presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing the



2

 

--------------------------------------------------------------------------------

 

 

Executive’s duties under this Employment Agreement and in accordance with the
expense reimbursement policy of the Company as approved by the Board (or a
committee thereof) and in effect from time to time.  Notwithstanding anything
herein to the contrary or otherwise, except to the extent any expense or
reimbursement described in this Employment Agreement does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance thereunder
(“Section 409A”), any expense or reimbursement described in this Employment
Agreement shall meet the following requirements:  (i) the amount of expenses
eligible for reimbursement provided to the Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement to the
Executive in any other calendar year; (ii) the reimbursements for expenses for
which the Executive is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred; (iii) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit; and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.

Section 3.      Employment Termination. 

3.1.      Termination of Employment.  The Company may terminate the Executive’s
employment hereunder for any reason during the Term upon not less than 15 days’
written notice to the Executive (other than in the event of a termination by the
Company for Cause), and the Executive may voluntarily terminate the Executive’s
employment hereunder for any reason during the Term upon not less than 15 days’
written notice to the Company (the date on which the Executive’s employment
terminates for any reason is herein referred to as the “Termination
Date”).  Upon the termination of the Executive’s employment with the Company for
any reason, the Executive shall be entitled to (i) payment of any Base Salary
earned but unpaid through the date of termination, (ii) earned but unpaid Annual
Bonus for fiscal years completed prior to the Termination Date (payable in the
ordinary course pursuant to Section 2.2), (iii) unused vacation days (consistent
with Section 2.5 hereof) paid out at the per-business-day Base Salary rate, (iv)
vested benefits (if any) in accordance with the applicable terms of applicable
Company arrangements and (v) any unreimbursed expenses in accordance with
Section 2.6 hereof (collectively, the “Accrued Amounts”); provided,  however,
that if the Executive’s employment hereunder is terminated by the Company for
Cause, then any Annual Bonus earned pursuant to Section 2.2 in respect of a
prior fiscal year, but not yet paid or due to be paid, shall be forfeited. 

3.2.      Certain Terminations.

(a)      Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason.  If the Executive’s employment is
terminated (x) by the Company other than for Cause, death or Disability or (y)
by the Executive for Good Reason, in addition to the Accrued Amounts, the
Executive shall be entitled to (i) a payment equal to one times the Executive’s
Base Salary at the rate in effect immediately prior to the Termination Date plus
(ii) the Executive’s unprorated Annual Bonus for the year of such termination
based on the Company’s actual performance for such year ((i) and (ii)
collectively, the “Severance Amount”).  The Company’s obligations to pay the
Severance Amount shall be conditioned upon: (i) the Executive’s continued
compliance with the Executive’s obligations under Section 4 of this Employment
Agreement and (ii) the Executive’s



3

 

--------------------------------------------------------------------------------

 

 

execution, delivery and non-revocation of a valid and enforceable general
release of claims (the “Release”) substantially in the form attached hereto as
Exhibit B, within 45 days after the Executive’s Termination Date.  Subject to
Section 3.2(c), the Base Salary portion of the Severance Amount shall be paid in
equal installments on the Company’s regular payroll dates occurring during the
12-month period beginning on the first payroll date following the date on which
the Release has become effective, and the Annual Bonus portion of the Severance
Amount shall be paid at the same time as other bonuses are paid.

(b)      Definitions.  For purposes of Section 3, the following terms have the
following meanings:

(1)      “Cause” shall mean the Executive’s having engaged in any of the
following:  (A) willful misconduct or gross negligence in the performance of any
of the Executive’s duties to the Company, which, if capable of being cured, is
not cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such willful misconduct or
gross negligence; (B) intentional failure or refusal to perform reasonably
assigned duties by the Chief Executive Officer, which is not cured to the
reasonable satisfaction of the Board within 30 days after the Executive receives
from the Board written notice of such failure or refusal; (C) any indictment
for, conviction of, or plea of guilty or nolo contendere to, (1) any felony
(other than motor vehicle offenses the effect of which do not materially affect
the performance of the Executive’s duties) or (2) any crime (whether or not a
felony) involving fraud, theft, breach of trust or similar acts, whether of the
United States or any state thereof or any similar foreign law to which the
Executive may be subject; or (D) any willful failure to comply with any written
rules, regulations, policies or procedures of the Company which, if not complied
with, would reasonably be expected to have a material adverse effect on the
business or financial condition of the Company, which in the case of a failure
that is capable of being cured, is not cured to the reasonable satisfaction of
the Board within 30 days after the Executive receives from the Company written
notice of such failure; or (E) misconduct that would cause the Company to
violate any law relating to sexual harassment or age, sex or other prohibited
discrimination, which in the case of a failure that is capable of being cured,
is not cured to the reasonable satisfaction of the Board within 30 days after
the Executive receives from the Company written notice of such failure.  If the
Company terminates the Executive’s employment for Cause, the Company shall
provide written notice to the Executive of that fact on or before the
termination of employment.  However, if, within 60 days following the
termination, the Company first discovers facts that would have established
“Cause” for termination, and those facts were not known by the Company at the
time of the termination, then the Company may provide Executive with written
notice, including the facts establishing that the purported “Cause” was not
known at the time of the termination, in which case the Executive’s termination
of employment will be considered a for Cause termination under this Employment
Agreement.

(2)      “Disability” shall mean the Executive is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.





4

 

--------------------------------------------------------------------------------

 

 

(3)      “Good Reason” shall mean one of the following has occurred: (A) a
material breach by the Company of any of the covenants in this Employment
Agreement, (B) any material reduction in the Executive’s Base Salary or
compensation (including the Target Annual Bonus Opportunity), (C) any material
and adverse change in the Executive’s position, title or status or any change in
the Executive’s job duties, authority or responsibilities to those of lesser
status.  A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice of the termination, setting
forth the conduct of the Company that constitutes Good Reason, within 30 days of
the first date on which the Executive has knowledge of such conduct.  The
Executive shall further provide the Company at least 30 days following the date
on which such notice is provided to cure such conduct.  Failing such cure, a
termination of employment by the Executive for Good Reason shall be effective on
the day following the expiration of such cure period.

(c)      Section 409A.  If the Executive is a “specified employee” for purposes
of Section 409A, any Severance Amount required to be paid pursuant to Section
3.2 which is subject to Section 409A shall commence on the day after the first
to occur of (i) the day which is six months from the Termination Date, (ii) the
date of the Executive’s death.  For purposes of this Employment Agreement, the
terms “terminate,” “terminated” and “termination” mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of the default rules under Section 409A.  For purposes of Section 409A,
the right to a series of installment payments under this Employment Agreement
shall be treated as a right to a series of separate payments.

3.3.      Exclusive Remedy.  The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments due the
Executive upon a termination of the Executive’s employment. 

3.4.      Resignation from All Positions.  Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall
resign, as of the date of such termination, from all positions the
Executive  then holds as an officer, director, employee and member of the board
of directors (and any committee thereof) of Holding and its direct and indirect
subsidiaries and affiliates (the “Company Group”).  The Executive shall be
required to execute such writings as are required to effectuate the foregoing.

3.5.      Cooperation.  Following the termination of the Executive’s employment
with the Company for any reason, the Executive shall reasonably cooperate with
the Company upon reasonable request of the Board and be reasonably available to
the Company (taking into account any other full-time employment of the
Executive) with respect to matters arising out of the Executive’s services to
the Company and its subsidiaries. 

Section 4.      Unauthorized Disclosure; Non-Competition; Non-Solicitation;
Interference with Business Relationships; Proprietary Rights.

4.1.      Unauthorized Disclosure.  The Executive agrees and understands that in
the Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company Group, including, without limitation, technical
information, intellectual property, business and marketing





5

 

--------------------------------------------------------------------------------

 

 

plans, strategies, customer information, software, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company Group and other forms of information
considered by the Company Group to be confidential or in the nature of trade
secrets (including, without limitation, ideas, research and development,
know-how, formulas, technical data, designs, drawings, specifications, customer
and supplier lists, pricing and cost information and business and marketing
plans and proposals) (collectively, the “Confidential
Information”).  Confidential Information shall not include information that is
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 4.1 or disclosure by a
third party who is known by the Executive to owe the Company an obligation of
confidentiality with respect to such information.  The Executive agrees that at
all times during the Executive’s employment with the Company and thereafter, the
Executive shall not disclose such Confidential Information, either directly or
indirectly, to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each a “Person”) without the prior written consent of the Company and shall not
use or attempt to use any such information in any manner other than in
connection with the Executive’s employment with the Company, unless required by
law to disclose such information, in which case the Executive shall provide the
Company with written notice of such requirement as far in advance of such
anticipated disclosure as possible.  This confidentiality covenant has no
temporal, geographical or territorial restriction.  Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company all property, keys, notes, memoranda, writings, lists, files,
reports, customer lists, correspondence, tapes, disks, cards, surveys, maps,
logs, machines, technical data and any other tangible product or document which
has been produced by, received by or otherwise submitted to the Executive during
or prior to the Executive’s employment with the Company, and any copies thereof
in the Executive’s (or reasonably capable of being reduced to her) possession;
provided that nothing in this Employment Agreement or elsewhere shall prevent
the Executive from retaining and utilizing: documents relating to the
Executive’s personal benefits, entitlements and obligations; documents relating
to the Executive’s personal tax obligations; the Executive’s desk calendar,
rolodex, and the like; and such other records and documents as may reasonably be
approved by the Company.

4.2.      Non-Competition.  By and in consideration of the Company’s entering
into this Employment Agreement, and in further consideration of the Executive’s
exposure to the Confidential Information of the Company Group, the Executive
agrees that the Executive shall not, during the Employment Period and for one
year following the Executive’s Termination Date (the “Restriction Period”),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof.  For purposes of this paragraph,
“Restricted Enterprise” shall mean any retail enterprise offering merchandise
primarily in home furnishings, home décor and accessories, outdoor furnishings,
garden décor, seasonal decorations or similar product categories.    





6

 

--------------------------------------------------------------------------------

 

 

4.3.      Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within 12 months prior to the date of such solicitation was, an employee of any
member of the Company Group.

4.4.      Interference with Business Relationships.  During the Restriction
Period (other than in connection with carrying out the Executive’s
responsibilities for the Company Group), the Executive shall not directly or
indirectly induce or solicit (or assist any Person to induce or solicit) any
customer or client of any member of the Company Group to terminate its
relationship or otherwise cease doing business in whole or in part with any
member of the Company Group, or directly or indirectly interfere with (or assist
any Person to interfere with) any material relationship between any member of
the Company Group and any of their customers or clients so as to cause harm to
any member of the Company Group.

4.5.      Extension of Restriction Period.  The Restriction Period shall be
tolled for any period during which the Executive is in breach of any of Sections
4.2, 4.3 or 4.4 hereof.

4.6.      Proprietary Rights.  The Executive shall disclose promptly to the
Company any and all inventions, discoveries, and improvements (whether or not
patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by him, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company Group (the “Developments”).  Except to the extent any
rights in any Developments constitute a work made for hire under the U.S.
Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by a member of
the Company Group, the Executive assigns and agrees to assign all of the
Executive’s right, title and interest in all Developments (including all
intellectual property rights therein) to the Company or its nominee without
further compensation, including all rights or benefits therefor, including
without limitation the right to sue and recover for past and future
infringement.  The Executive acknowledges that any rights in any Developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company as the Executive’s
employer.  Whenever requested to do so by the Company, the Executive shall
execute any and all applications, assignments or other instruments which the
Company shall deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect the
interests of the Company Group.  These obligations shall continue beyond the end
of the Executive’s employment with the Company with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Executive while employed by the Company, and shall be binding upon the
Executive’s employers, assigns, executors, administrators and other legal
representatives.  In connection with the Executive’s execution of this
Employment Agreement, the Executive has informed the Company in writing of any
interest in any inventions or intellectual property rights that the Executive
holds as of the date hereof.  If the Company is unable for any reason, after
reasonable effort, to obtain the Executive’s signature on any document needed in
connection with the actions described in this Section 4.6, the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as the Executive’s agent and attorney in fact to act for and on the
Executive’s behalf to execute, verify





7

 

--------------------------------------------------------------------------------

 

 

and file any such documents and to do all other lawfully permitted acts to
further the purposes of this Section 4.6 with the same legal force and effect as
if executed by the Executive.

4.7.      Confidentiality of Agreement.  Other than with respect to information
required to be disclosed by applicable law, the Executive agrees not to disclose
the terms of this Employment Agreement to any Person; provided the Executive may
disclose this Employment Agreement and/or any of its terms to the Executive’s
immediate family, financial advisors and attorneys, so long as the Executive
instructs every such Person to whom the Executive makes such disclosure not to
disclose the terms of this Employment Agreement further.  Anytime after this
Employment Agreement is filed with the SEC or any other government agency by the
Company and becomes a public record, this provision shall no longer apply.

4.8.      Remedies.  The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company Group for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity, including, without limitation, the
obligation of the Executive to return any portion of the Severance Amount paid
by the Company to the Executive.  The terms of this paragraph shall not prevent
the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from the Executive.  The Executive and the Company further agree that the
provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company Group because of the
Executive’s access to Confidential Information and the Executive’s material
participation in the operation of such businesses.  In the event that the
Executive willfully and materially breaches any of the covenants set forth in
this Section 4, then in addition to any injunctive relief, the Executive will
promptly return to the Company any portion of the Severance Amount that the
Company has paid to the Executive.

Section 5.      Representations.  The Executive represents and warrants that (i)
the Executive is not subject to any contract, arrangement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits the Executive’s ability to enter into and fully perform the
Executive’s obligations under this Employment Agreement and (ii) the Executive
is not otherwise unable to enter into and fully perform the Executive’s
obligations under this Employment Agreement. 

Section 6.      Non-Disparagement.  From and after the Effective Date and
following termination of the Executive’s employment with the Company, the
Executive agrees not to make any statement that is intended to become public, or
that should reasonably be expected to become public, and that criticizes,
ridicules, disparages or is otherwise derogatory of the Company, any of its
subsidiaries, affiliates, employees, officers, directors or stockholders. 

Section 7.      Withholding.  All amounts paid to the Executive under this
Employment Agreement during or following the Employment Period shall be subject
to withholding and other employment taxes imposed by applicable law.  The
Executive shall be solely responsible for the





8

 

--------------------------------------------------------------------------------

 

 

payment of all taxes imposed on the Executive relating to the payment or
provision of any amounts or benefits hereunder.

Section 8.      Miscellaneous.

8.1.      Indemnification.  To the extent provided in the Company’s By-Laws and
Certificate of Incorporation, the Company shall indemnify the Executive for
losses or damages incurred by the Executive as a result of all causes of action
arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Employment
Period.  This indemnity shall not apply to the Executive’s acts of willful
misconduct or gross negligence.  The Executive shall be covered under any
directors’ and officers’ insurance that the Company maintains for its directors
and other officers in the same manner and on the same basis as the Company’s
directors and other officers.

8.2.      Amendments and Waivers.  This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver.  The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such
waiver.  Except as otherwise expressly provided herein, no failure on the part
of any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. 

8.3.      Assignment; Third-Party Beneficiaries. This Employment Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.  Nothing in this Employment Agreement shall confer upon
any Person not a party to this Employment Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Employment Agreement, except (i) the
personal representative of the deceased Executive may enforce the provisions
hereof applicable in the event of the death of the Executive and (ii) any member
of the Company Group may enforce the provisions of Section 4.  The Company is
authorized to assign this Employment Agreement to a successor to substantially
all of its assets.

8.4.      Notices.  Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing.  Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, with confirmation of
receipt (ii) e-mail (with electronic return receipt), (iii) reputable commercial
overnight delivery service courier, with confirmation of receipt or (iv)
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:





9

 

--------------------------------------------------------------------------------

 

 

If to the Company:

 

Garden Ridge Corporation

c/o AEA Investors, LP

666 Fifth Avenue, 36th FL

New York, NY  10103

Attn: General Counsel

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY  10004

Attention:  Jeffrey Ross, Esq.

e-mail: Jeffrey.Ross@friedfrank.com

 

If to the Executive:     [●], at the Executive’s principal office and e-mail
address at the Company (during the Employment Period), and at all times to the
Executive’s principal residence as reflected in the records of the Company.

 

with a copy to:

 

[Firm]

[Address]

[Address]

Attention:

e-mail:

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

 

8.5.      Governing Law.  This Employment Agreement shall be construed and
enforced in accordance with, and the laws of the State of New York hereto shall
govern the rights and obligations of the parties, without giving effect to the
conflicts of law principles thereof.

8.6.      Severability.  Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction.  In addition, should





10

 

--------------------------------------------------------------------------------

 

 

a court or arbitrator determine that any provision or portion of any provision
of this Employment Agreement, including those contained in Section 4 hereof, is
not reasonable or valid, either in period of time, geographical area, or
otherwise, the parties hereto agree that such provision should be interpreted
and enforced to the maximum extent which such court or arbitrator deems
reasonable or valid.

8.7.      Entire Agreement.  From and after the Effective Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersede all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, between the parties hereto
with respect to the subject matter hereof.

8.8.      Counterparts.  This Employment Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

8.9.      Binding Effect.  This Employment Agreement shall inure to the benefit
of, and be binding on, the successors and assigns of each of the parties,
including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.

8.10.    General Interpretive Principles.  The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof.  Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include,” “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.  Any reference to a Section of the Code shall
be deemed to include any successor to such Section.

[signature page follows]



11

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

 

 

GARDEN RIDGE CORPORATION

 

 

 

 

 

/s/_____________________________________

 

By:

 

Date:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/_____________________________________

 

[●]

 

Date:

 

 

 

 

 

GRD HOLDING I CORPORATION (solely for purposes of Section 2.3)

 

 

 

 

 

/s/_____________________________________

 

By:

 

Date:

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

GRD HOLDING I CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), effective as of the date of grant set forth on
the signature page hereto (the “Date of Grant”), is between GRD Holding I
Corporation, a Delaware corporation (together with its successors, the
“Company”), and the individual whose name is set forth on the signature page
hereto (the “Optionee”).

 

Section 1.      Grant of Option.  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
such number of Shares (“Option Shares”) as is set forth on the signature page
hereto (subject to adjustment as provided in Section 7 of the GRD Holding I
Corporation Stock Option Plan (the “Plan”)) on the terms and conditions set
forth in this Agreement and in the Plan, a copy of which is being delivered to
the Optionee concurrently herewith and is made a part hereof as if fully set
forth herein.  The grant shall be effective upon the execution of this Agreement
by both parties hereto.  Except as otherwise defined herein, capitalized terms
used in this Agreement shall have the same definitions as set forth in the
Plan.  The Option is not intended to qualify as an Incentive Stock Option within
the meaning of Section 422 of the Code.

Section 2.      Purchase Price.  The price (the “Option Price”) at which the
Optionee shall be entitled to purchase Option Shares upon the exercise of the
Option shall be the price per Share set forth on the signature page hereto
(subject to adjustment as provided in Section 7 of the Plan).

Section 3.      Term of Option.  The Option shall be exercisable to the extent
and in the manner provided herein until the close of business on the day
preceding the tenth (10th) anniversary of the Date of Grant (the “Term”);
provided,  however, that the Option may be earlier terminated as provided in
Section 6, 7 or 8 hereof.

Section 4.      Exercisability of Option.

4.1.      Vesting.  Subject to the provisions of this Agreement and the Plan,
the Option shall vest and become exercisable in accordance with the following
schedule:

a)      Prior to the first anniversary of the Vesting Start Date set forth on
the signature page hereto (the “Vesting Start Date”), the Option may not be
exercised;

b)      On or after the first anniversary of the Vesting Start Date but before
the second anniversary of the Vesting Start Date, the Option may be exercised to
acquire up to twenty five percent (25%) of the aggregate number of Option
Shares;

c)      On or after the second anniversary of the Vesting Start Date but before
the third anniversary of the Vesting Start Date, the Option may be exercised to
acquire up to fifty percent (50%) of the aggregate number of Option Shares, less
any Option Shares previously acquired pursuant to the Option;





 

--------------------------------------------------------------------------------

 

 

d)      On or after the third anniversary of the Vesting Start Date but before
the fourth anniversary of the Vesting Start Date, the Option may be exercised to
acquire up to seventy five percent (75%) of the aggregate number of Option
Shares, less any Option Shares previously acquired pursuant to the Option; and

e)      On or after the fourth anniversary of the Vesting Start Date, the Option
may be exercised to acquire up to one hundred percent (100%) of the aggregate
number of Option Shares, less any Option Shares previously acquired pursuant to
the Option.

f)      Notwithstanding the foregoing, if a Change in Control occurs, the Option
shall become fully (100%) vested and exercisable.

The portion of the Option which has become vested and exercisable as described
in this Section 4.1 is hereinafter referred to as the “Vested Portion.”

Section 5.      Manner of Exercise and Payment.

5.1.      Notice of Exercise.  Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised by delivery of written
notice in such form as the Committee may require from time to time (the
“Exercise Notice”), from the Optionee to the Company.  The Exercise Notice shall
state that the Optionee is electing to exercise the Option, shall set forth the
number of Option Shares in respect of which the Option is being exercised and
shall be signed by the Optionee or, where applicable, by the Optionee’s legal
representative.

5.2.      Deliveries.  The Exercise Notice described in Section 5.1 shall be
accompanied by payment of the full Option Price for the Option Shares in respect
of which the Option is being exercised, together with any withholding taxes that
may be due as a result of the exercise of the Option, such payment to be made by
delivery to the Company of (a) a certified or bank check payable to the order of
the Company or (b) cash by wire transfer or other immediately available funds to
an account designated by the Company. 

5.3.      Issuance of Shares.  Subject to Section 13.2 of the Plan, upon receipt
of the Exercise Notice and full payment for the Option Shares in respect of
which the Option is being exercised, the Company shall take such action as may
be necessary under applicable law to cause the issuance to the Optionee of the
number of Option Shares as to which the Option was exercised and the Optionee
shall cooperate to the fullest extent requested by the Company (including by
executing such documents and providing such information) as may be necessary to
effect the issuance of such Option Shares in compliance with all applicable
law.  If the Optionee fails to make any of the deliveries required by Section
5.2 of this Agreement, the Optionee’s exercise shall not be given effect and the
shares of Common Stock shall not be issued to the Optionee. 

5.4.      Shareholder Rights.  The Optionee shall not be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any Option Shares
until:  (a) the Option shall have been exercised in accordance with the terms of
this Agreement and the Optionee shall have paid the full Option Price for the
number of Option Shares in respect of which the Option was exercised and any
withholding taxes due, (b) the Company shall have issued the Option Shares to
the Optionee, (c) the Optionee’s name shall have been entered as a holder of
record on the books of the Company and (d) the Optionee shall have entered into
the Stockholders’ Agreement.  Upon



-  14  -

 

--------------------------------------------------------------------------------

 

 

the occurrence of all of the foregoing events, the Optionee shall have full
ownership rights with respect to such Option Shares.  

Section 6.      Termination.

6.1.      Termination.  If the Optionee Terminates, (a) the Option, other than
the Vested Portion of the Option, shall terminate and be of no further force and
effect as of and following the close of business on the date of such
Termination, and (b) the Vested Portion of the Option shall be exercisable by
the Optionee during the “Post-Termination Exercise Period” (as defined below),
but in no event after the expiration of the Term.  Any portion of the Vested
Portion of the Option that, following the Optionee’s Termination, is not
exercised prior to the expiration of the Post-Termination Exercise Period shall
terminate at the end of the Post-Termination Exercise Period.  Notwithstanding
anything in this Agreement or the Plan to the contrary, the Option, whether or
not exercisable, shall immediately terminate upon a Termination of the Optionee
by the Company or a Subsidiary of the Company for Cause.

6.2.      “Post-Termination Exercise Period” shall mean the period commencing on
the Optionee’s Termination and ending at the close of business on the
forty-fifth (45th) day after the date of the Optionee’s
Termination.  Notwithstanding anything to the contrary herein, in the event of
the Optionee’s death or Disability, the Post-Termination Exercise Period shall
mean the period commencing on the Optionee’s death or Disability and ending at
the close of business on the one-hundred and eightieth (180th) day after the
date of the Optionee’s death or Disability.

Section 7.      Prohibited Activities.   In consideration of and as a condition
to the grant of the Option, the Optionee agrees to the following covenants:

7.1.      No Sale or Transfer.  The Optionee shall not sell, transfer, assign,
grant a participation in, gift, hypothecate, encumber, mortgage, create any
lien, pledge, exchange or otherwise dispose of the Option or any portion thereof
other than to the extent permitted by Section 6.2 of the Plan or to any
transferee described in Section 2.2(a)(iv) of the Stockholders’ Agreement.

7.2.      Right to Terminate Option.  The Optionee understands and agrees that
the Company has granted this Option to the Optionee to reward the Optionee for
the Optionee’s future efforts and loyalty to the Company and its Affiliates by
giving the Optionee the opportunity to participate in the potential future
appreciation of the Company.  Accordingly, if (a) the Optionee violates the
Optionee’s obligations relating to the non-disclosure or non-use of confidential
or proprietary information under any Restrictive Agreement to which the Optionee
is a party, or (b) the Optionee breaches or violates the Optionee’s obligations
relating to non-disparagement under any Restrictive Agreement to which the
Optionee is a party, or (c) the Optionee engages in any activity prohibited by
Section 7.1 of this Agreement, or (d) the Optionee breaches or violates any
non-solicitation obligations under any Restrictive Agreement to which the
Optionee is a party, or (e) the Optionee breaches or violates any
non-competition obligations under any Restrictive Agreement to which the
Optionee is a party, or (f) the Optionee is convicted of a felony against the
Company or any of its Affiliates, then, in addition to any other rights and
remedies available to the Company, the Company shall be entitled, at its option,
exercisable by written notice, to terminate the Option (including the Vested
Portion of the Option), or any unexercised portion thereof, which shall be of no
further force and effect.  “Restrictive Agreement” shall mean any



-  15  -

 

--------------------------------------------------------------------------------

 

 

agreement between the Company or any Subsidiary and the Optionee that contains
non-competition, non-solicitation, non-hire, non-disparagement, or
confidentiality restrictions applicable to the Optionee.

7.3.      Remedies.  The Optionee specifically acknowledges and agrees that its
remedies under this Section 7 shall not prevent the Company or any Subsidiary
from seeking injunctive or other equitable relief in connection with the
Optionee’s breach of any Restrictive Agreement.  In the event that the
provisions of this Section 7 should ever be deemed to exceed the limitation
provided by applicable law, then the Optionee and the Company agree that such
provisions shall be reformed to set forth the maximum limitations permitted.

Section 8.      Corporate Transaction.  The provisions of Section 8 of the Plan
shall apply to this Option in the event of a Corporate Transaction.

Section 9.      Miscellaneous.

9.1.      Acknowledgment.  The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof as the
same may be amended from time to time.  The Optionee hereby acknowledges that
the Optionee has reviewed the Plan and this Agreement and understands the
Optionee’s rights and obligations thereunder and hereunder.  The Optionee also
acknowledges that the Optionee has been provided with such information
concerning the Company, the Plan and this Agreement as the Optionee and the
Optionee’s advisors have requested.

9.2.      Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)      Governing Law.  This Agreement shall in all respects be governed by,
and construed in accordance with, the laws (excluding conflict of laws rules and
principles) of the State of New York applicable to agreements made and to be
performed entirely within such State, including all matters of construction,
validity and performance.

(b)      Submission to Jurisdiction; Waiver of Jury Trial.  Any litigation
against any party to this Agreement arising out of or in any way relating to
this Agreement shall be brought in any federal or state court located in the
State of New York in New York County and each of the parties hereby submits to
the exclusive jurisdiction of such courts for the purpose of any such
litigation; provided, that a final judgment in any such litigation shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each party irrevocably and unconditionally
agrees not to assert (a) any objection which it may ever have to the laying of
venue of any such litigation in any federal or state court located in the State
of New York in New York County, (b) any claim that any such litigation brought
in any such court has been brought in an inconvenient forum and (c) any claim
that such court does not have jurisdiction with respect to such litigation.  To
the extent that service of process by mail is permitted by applicable law, each
party irrevocably consents to the service of process in any such litigation in
such courts by the mailing of such process by registered or certified mail,
postage prepaid, at its address for notices provided for herein.  Each party
hereto irrevocably and unconditionally waives any right to a trial by jury and
agrees that either of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and



-  16  -

 

--------------------------------------------------------------------------------

 

 

bargained-for agreement among the parties irrevocably to waive its right to
trial by jury in any litigation.

9.3.      Specific Performance.  Each of the parties agrees that any breach of
the terms of this Agreement will result in irreparable injury and damage to the
other parties, for which there is no adequate remedy at law.  Each of the
parties therefore agrees that in the event of a breach or any threat of breach,
the other parties shall be entitled to an immediate injunction and restraining
order to prevent such breach, threatened breach or continued breach, and/or
compelling specific performance of the Agreement, without having to prove the
inadequacy of money damages as a remedy or balancing the equities between the
parties.  Such remedies shall be in addition to any other remedies (including
monetary damages) to which the other parties may be entitled at law or in
equity.  Each party hereby waives any requirement for the securing or posting of
any bond in connection with any such equitable remedy.

9.4.      Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law and if the rights or obligations of any party
hereto under this Agreement will not be materially and adversely affected
thereby, (a) such provision will be fully severable, (b) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

9.5.      Notice.  Unless otherwise provided herein, all notices and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given or made (a) as of the date delivered, if
delivered personally or by email, (b) on the date the delivering party receives
confirmation, if delivered by facsimile, (c) three (3) business days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested) or (d) one (1) business day after being sent by overnight courier
(providing proof of delivery), to the parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section: 

(a)       If to the Company:

GRD Holding I Corporation

c/o AEA Investors LP

666 Fifth Avenue, 36th Floor

New York, NY  10103

Facsimile:  (212) 888-1459

Attention:  General Counsel

 

With a copy to (which shall not constitute notice):

Fried, Frank, Harris, Shriver & Jacobson LLP



-  17  -

 

--------------------------------------------------------------------------------

 

 

One New York Plaza
New York, New York 10004
Facsimile: (212) 859-4000
Attention:  Jeffrey Ross, Esq.

 

(b)      If to the Optionee, at the most recent address and facsimile number
contained in the Company’s records.

9.6.      Binding Effect; Assignment; Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and any of their respective successors, personal representatives
and permitted assigns who agree in writing to be bound by the terms
hereof.  Neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by the Optionee without the prior written consent of
the Company.  In addition, the Investor Group shall be a third party beneficiary
of this Agreement and shall be entitled to enforce this Agreement.  In
connection with the transfer of any securities of the Company held by the
Investor Group, the Investor Group shall be entitled to assign its rights and
obligations hereunder to an Affiliate of any of the Investor Group and, to the
extent permitted by the Plan, to a third party.

9.7.      Amendments and Waivers. Subject to applicable law, this Agreement and
any of the provisions hereof may be amended, modified, or supplemented, in whole
or in part, only in a writing signed by all parties hereto.  The waiver by a
party hereto of a breach by another party hereto of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach by such other party or as a waiver of any other or subsequent breach
by such other party, except as otherwise explicitly provided for in the writing
evidencing such waiver. The waiver by a party hereto of a breach by any party
hereto of any provision of this Agreement shall not operate or be construed as a
waiver of such breach by any other party hereto except as otherwise explicitly
provided for in the writing evidencing such waiver. Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. 

9.8.      Counterparts.  This Agreement may be executed by .pdf or facsimile
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document.  All counterparts shall be
construed together and shall constitute one and the same instrument.

9.9.      Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof.

9.10.    Withholding.  Whenever Option Shares are to be issued upon exercise of
the Option, the Company shall have the right to require the Optionee to remit to
the Company cash sufficient to satisfy all federal, state and local withholding
tax requirements prior to issuance of the shares of Common Stock and the
delivery of any certificate or certificates for such shares of



-  18  -

 

--------------------------------------------------------------------------------

 

 

Common Stock.  The Optionee agrees to indemnify the Company against any
national, federal, state and local withholding taxes for which the Company may
be liable in connection with the Optionee’s acquisition, ownership or
disposition of any Option Shares.

9.11.    No Right to Continued Employment or Business Relationship.  This
Agreement shall not confer upon the Optionee any right with respect to continued
employment or a continued business relationship with the Company or any
Affiliate thereof, nor shall it interfere in any way with the right of the
Company or any Affiliate thereof to Terminate such Optionee at any time.

9.12.    General Interpretive Principles.  Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Unless otherwise specified, the terms “hereof,”
“herein” and similar terms refer to this Agreement as a whole (including the
exhibits, schedules and disclosure statements hereto), and references herein to
Sections refer to Sections of this Agreement.  Words of inclusion shall not be
construed as terms of limitation herein, so that references to “include,”
“includes” and “including” shall not be limiting and shall be regarded as
references to non-exclusive and non-characterizing illustrations.

[signature pages follow]

 



-  19  -

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

 

 

 

 

    

GRD HOLDING I CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Agreed and acknowledged as

 

 

 

of the Date of Grant:

 

 

 

 

 

 

 

 

 

 

 

[●]

 

 

 

 

 

 

 

Optionee’s Name:

[●]

 

 

 

 

 

 

 

 

Date of Grant:

[●]

 

 

 

 

 

 

 

 

Vesting Start Date:

[●]

 

 

 

 

 

 

 

 

Shares Subject to the Option:

[●]

 

 

 

 

 

 

 

 

Option Price:

[●]

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

You should consult with an attorney before signing this release of claims.

Release of Claims

 

1.      In consideration of the payments and benefits to be made under the
Employment Agreement, dated as of  [●] (the “Employment Agreement”), to which
[●] (the “Executive”) and Garden Ridge Corporation, a Delaware corporation (the
“Company”) (each of the Executive and the Company, a “Party” and collectively,
the “Parties”) are parties, the sufficiency of which the Executive acknowledges,
the Executive, with the intention of binding the Executive and the Executive’s
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge Holding (as defined in the Employment Agreement),
the Company and each of its and their subsidiaries and affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
shareholders, agents, attorneys, employees and employee benefit plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against any Company Released Party that arises out of, or relates to, the
Employment Agreement, the Executive’s employment with the Company or any of its
subsidiaries and affiliates, or any termination of such employment, including
claims (i) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (ii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute, excepting only:

(A)        rights of the Executive arising under, or preserved by, this Release
or Section 3 of the Employment Agreement;

(B)        the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law; 

(C)        claims for benefits under any health, disability, retirement, life
insurance or other, similar employee benefit plan (within the meaning of Section
3(3) of ERISA) of the Company Affiliated Group;





 

--------------------------------------------------------------------------------

 

 

(D)        rights to indemnification the Executive has or may have under the
by-laws or certificate of incorporation of any member of the Company Affiliated
Group or as an insured under any director’s and officer’s liability insurance
policy now or previously in force;

(E)        any matters which expressly survive the execution of this Release as
set forth in the Employment Agreement, the terms and conditions of which are
incorporated herein by reference; and

(F)        rights granted to Executive during the Executive’s employment related
to the purchase of equity of Holding (as defined in the Employment Agreement).

2.      The Executive acknowledges and agrees that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.

 

3.      This Release applies to any relief no matter how called, including,
without limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses. 

 

4.      The Executive specifically acknowledges that the Executive’s acceptance
of the terms of this Release is, among other things, a specific waiver of the
Executive’s rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided,  however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Executive is not permitted to waive.

 

5.      As to rights, claims and causes of action arising under the ADEA, the
Executive acknowledges that the Executive has been given but not utilized a
period of 21 days to consider whether to execute this Release.  If the Executive
accepts the terms hereof and executes this Release, the Executive may
thereafter, for a period of seven days following (and not including) the date of
execution, revoke this Release as it relates to claims arising under the
ADEA.  If no such revocation occurs, this Release shall become irrevocable in
its entirety, and binding and enforceable against the Executive, on the day next
following the day on which the foregoing seven-day period has elapsed.  If such
a revocation occurs, the Executive shall irrevocably forfeit any right to
payment of the Severance Amount (as defined in the Employment Agreement), but
the remainder of the Employment Agreement shall continue in full force.

 

6.      Other than as to rights, claims and causes of action arising under the
ADEA, this Release shall be immediately effective upon execution by the
Executive. 

 

7.      The Executive acknowledges and agrees that the Executive has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.

 



 

--------------------------------------------------------------------------------

 

 

8.      The Executive acknowledges that the Executive has been advised to seek,
and has had the opportunity to seek, the advice and assistance of an attorney
with regard to this Release, and has been given a sufficient period within which
to consider this Release.

9.      The Executive acknowledges that this Release relates only to claims that
exist as of the date of this Release.

 

10.    The Executive acknowledges that the Severance Amount the Executive is
receiving in connection with this Release and the Executive’s obligations under
this Release are in addition to anything of value to which the Executive is
entitled from the Company.

 

11.    Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.  If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable. 

12.    This Release constitutes the complete agreement of the Parties in respect
of the subject matter hereof and shall supersede all prior agreements between
the Parties in respect of the subject matter hereof except to the extent set
forth herein.

13.    The failure to enforce at any time any of the provisions of this Release
or to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

14.    This Release may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  Signatures delivered by facsimile shall be deemed
effective for all purposes.

15.    This Release shall be binding upon any and all successors and assigns of
the Executive and the Company.

16.    Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Michigan without giving effect to the conflicts of law
principles thereof. 

 

 

 

[signature page follows]



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.

 

 

 

 

 

GARDEN RIDGE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

Name: [●]

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule of Substantial Differences

This schedule of substantial differences is not part of the preceding form of
employment agreement.

Mr. Norman E. McLeod’s employment agreement is substantially similar to the
preceding form except (i) his agreement provides for 25 days of paid time off
rather than at least 4 weeks’ vacation, mutual non-disparagement, and
indemnification to the fullest extent permitted by law, (ii) “Good Reason”
includes (A) relocation of more than 50 miles from the Company’s Plano, Texas
location, and (B) the Company ceasing development of new store locations and
being unable to assign him alterative job duties and responsibilities for which
he is reasonably qualified, and (iii) severance benefits upon a qualifying
termination include health benefits (or payment or reimbursement of COBRA costs
for him and his family) for 12 months post-termination, and, if termination is
for the Good Reason event described in (ii)(B) above, base salary continuation
extending for an additional 12 months.

 

--------------------------------------------------------------------------------